UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1028


JOHNNY BELSOME; TIMOTHY ALLEN; JODY HINKLEY; DONALD MARCEL;
KEITH HINKLEY; STARR ATCHISON; EDWARD THIEL; BRETT HUNTER;
TARA BELSOME, on behalf of themselves and all others
similarly situated,

                Plaintiffs - Appellants,

          v.

PAUL   R.    BURKS;    REX    VENTURE      GROUP,     LLC,   d/b/a
Zeekrewards.com,

                Defendants – Appellees,

KENNETH D. BELL, as the appointed Receiver of Rex Venture
Group, LLC et al.,

                Intervenor – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:12-cv-00800-GCM)


Submitted:   September 29, 2014            Decided:   October 10, 2014


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc R. Michaud, New Orleans, Louisiana, for Appellants. Noell
P. Tin, Jacob H. Sussman, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina; Irving M. Brenner, Kenneth D. Bell,
Matthew E. Orso, MCGUIREWOODS, LLP, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            This   is   an    appeal      from    the   district   court’s     order

denying a motion to lift the stay imposed in the underlying

Receivership.      We have reviewed the record included on appeal,

as well as the parties’ briefs, and find no abuse of discretion

by the district court.          Accordingly, we affirm for the reasons

stated by the district court.                  Belsome v. Burks, No. 3:12-cv-

00800-GCM   (W.D.N.C.        Dec.   30,    2013).       We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                           3